Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 1 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 2 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 3 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 4 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 5 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 6 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 7 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 8 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 9 of 20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 10 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 11 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 12 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 13 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 14 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 15 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 16 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 17 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 18 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 19 of
                                       20
Case 1:17-cr-20712-FAM Document 127-1 Entered on FLSD Docket 12/11/2018 Page 20 of
                                       20
